NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

J. STANFORD LIFSEY,                         )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-4804
                                            )
THE BANK OF TAMPA, a Florida                )
banking corporation; and CARPETS,           )
INC., a dissolved Florida corporation,      )
                                            )
              Appellees.                    )
                                            )

Opinion filed January 9, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

J. Stanford Lifsey, pro se.

Patti W. Halloran of Gibbons | Neuman,
Tampa, for Appellee The Bank of Tampa.

No appearance for remaining Appellee.


PER CURIAM.


              Affirmed.




LaROSE, C.J., and KELLY and BLACK, JJ., Concur.